Subject: Procedures for Responding to Discrimination Complaints from
Clients, Customers, Program Participants, or Consumers of the [State
Administering Agency] and the [State Administering Agency’s] Subrecipients
Policy Number:
Effective Date:

I.

Purpose

[The State Administering Agency (SAA) should explain the purpose of this document,
i.e., to establish written procedures for SAA employees to follow when they receive a
complaint alleging discrimination from clients, customers, program participants, or
consumers of the SAA or of a SAA subrecipient implementing funding from the U.S.
Department of Justice (DOJ).]
II.

Policy

[The SAA should explain its policy regarding discrimination against clients, customers,
program participants, or consumers of the SAA or the SAA’s subrecipients, such as a
statement that all individuals have the right to participate in programs and activities
operated by the SAA and SAA subrecipients regardless of race, color, national origin,
sex, religion, disability, age, and, if the SAA and SAA subrecipients are receiving
funding authorized by the Violence Against Women Act of 1994, as amended, sexual
orientation and gender identity. The SAA may wish to state that it will ensure that the
SAA and its subrecipients are in compliance with the following statutes and regulations:
■

Title VI of the Civil Rights Act of 1964, as amended, which prohibits
discrimination on the basis of race, color, and national origin in the
delivery of services (42 U.S.C. § 2000d), and the DOJ implementing
regulations at 28 C.F.R. pt. 42, subpt. C;

■

Applicable program statutes, including the Omnibus Crime Control and
Safe Streets Act of 1968, as amended, which prohibits discrimination on
the basis of race, color, national origin, religion, and sex in the delivery of
services and employment practices (42 U.S.C. § 3789d(c)(1)), and the
DOJ implementing regulations at 28 C.F.R. pt. 42, subpt. D; the Violence
Against Women Act of 1994, as amended, which prohibits discrimination
on the basis of actual or perceived race, color, religion, national origin,
sex, gender identity, sexual orientation, and disability in the delivery of
services and employment practices (42 U.S.C. § 13925(b)(13)); the
Victims of Crime Act of 1984, as amended, which prohibits discrimination
on the basis of race, color, national origin, religion, sex, and handicap in
the delivery of services and employment practices (42 U.S.C. § 10604(e));
and the Juvenile Justice and Delinquency Prevention Act of 1974, as
amended, which prohibits discrimination on the basis of race, color,

Revised December 2014

national origin, religion, and sex in the delivery of services and
employment practices (42 U.S.C. § 5672(b)).
■

Section 504 of the Rehabilitation Act of 1973, which prohibits
discrimination on the basis of disability in the delivery of services and
employment practices (29 U.S.C. § 794), and the DOJ implementing
regulations at 28 C.F.R. pt. 42, subpt. G;

■

Title II of the Americans with Disabilities Act of 1990, which prohibits
discrimination on the basis of disability in the delivery of services and
employment practices (42 U.S.C. § 12132), and the DOJ implementing
regulations at 28 C.F.R. pt. 35;

■

Title IX of the Education Amendments of 1972, which prohibit
discrimination on the basis of sex in educational programs (20 U.S.C. §
1681), and the DOJ implementing regulations at 28 C.F.R. pt. 54;

■

The Age Discrimination Act of 1975, which prohibits discrimination on
the basis of age in the delivery of services (42 U.S.C. § 6102), and the
DOJ implementing regulations at 28 C.F.R. pt. 42, subpt. I; and

■

The DOJ regulations on the Equal Treatment for Faith-Based
Organizations, which prohibit discrimination on the basis of religion in the
delivery of services and prohibit organizations from using DOJ funding on
inherently religious activities (28 C.F.R. pt. 38).

The SAA may also wish to include a statement that these laws prohibit agencies from
retaliating against an individual for taking action or participating in action to secure rights
protected by these laws.]
III.

Definitions

[The SAA may wish to include definitions of relevant terms, such as “discrimination”
and “complaint coordinator.”]
IV.

Complaint Procedures

[The SAA should clearly explain its procedures for accepting and responding to
discrimination complaints from clients, customers, program participants, or consumers of
the SAA and SAA subrecipients. These procedures should include, at a minimum: 1) a
designation of the SAA employee who is responsible for coordinating the series of
actions described in these procedures; 2) an explanation of how a client, customer,
program participant, or consumer may file a complaint of discrimination (i.e. on a
specific complaint form, in a letter, in an email, in person, or over the phone); 3) an
explanation of how a SAA employee receiving a complaint of discrimination should
forward the complaint to the employee who is responsible for coordinating the series of

actions described in these procedures; 4) an explanation of whether the SAA will provide
the client, customer, program participant, or consumer with any written
acknowledgement of the complaint, and how the SAA will correspond with the
complainant throughout the investigation; and 5) an explanation of how the SAA will
investigate and resolve the complaint, such as whether the SAA will conduct an internal
investigation of the complaint, or whether it will refer the complaint to an appropriate
external agency for investigation, such as a local or state human rights commission, or the
Office for Civil Rights (OCR), Office of Justice Programs, DOJ.
If the SAA’s procedures involve referring the complaint to another agency or agencies
for investigation and resolution, the SAA should clearly explain the necessary steps for
making this referral. If the SAA’s procedures involve investigating the complaint
internally or referring the complaint to an external agency other than the OCR, such as a
local or state human rights commission, the SAA should explain how it will notify the
complainant that he or she may also file a complaint with the OCR. If the SAA chooses
to investigate these complaints internally, the SAA should explain what office or division
of the SAA will have responsibility for investigating the complaint and how the SAA will
conduct the investigation.
In this section, the SAA should also explain how it will notify clients, customers,
program participants, or consumers of the SAA and SAA subrecipients of prohibited
discrimination, along with the procedures for filing a discrimination complaint with the
SAA and the OCR. Notification may include placing posters in SAA facilities, including
reference in program materials, or providing clients, customers, program participants, or
consumers with a copy of these complaint procedures. The SAA should also explain how
it will ensure that subrecipients have procedures in place for responding to discrimination
complaints that clients, customers, program participants, or consumers of a subrecipient
file directly with the subrecipient. At a minimum, these procedures should include
forwarding the complaint to the SAA, the OCR, or another appropriate external agency,
such as a local or state human rights commission; notifying the SAA of any
discrimination complaints that the subrecipient does not refer to the SAA; and notifying
the complainant that he or she may file a complaint of discrimination directly with the
SAA or with the OCR.]
V.

Training

[The SAA should describe its procedures for providing periodic training for agency
employees on these complaint procedures, including an employee’s responsibility to refer
discrimination complaints from clients, customers, program participants, or consumers to
the employee responsible for coordinating the series of actions described in these
procedures. The SAA shall also describe in this section how it will disseminate these
procedures to agency employees, such as by posting the procedures on the agency
intranet website, providing a copy of the procedures to employees during the training
sessions, distributing the procedures to all new employees during orientation, etc.]

